Plaintiff in error was tried and convicted of manslaughter, that is to say, for killing Ferdin Weatherbee by striking him while driving an automobile, in a grossly careless and reckless manner. He was sentenced to serve three years in the State penitentiary and seeks relief from that judgment by writ of error.
The sole question relied on for reversal is the sufficiency of the evidence to sustain the judgment.
The evidence is circumstantial but it shows that deceased was struck about five-thirty P. M. March 11, 1935, while walking on the shoulder of the road leading from Indian Town to Jupiter. He was struck by an old model Chevrolet sedan with a red rusty top which was identified at the scene of the accident or near it and several times along the road as it sped away from where deceased was killed.
Plaintiff in error was identified as the driver of the car immediately after the accident, about three miles from it. There was but one eye witness to the accident but she did not recognize the parties in the car. The defendant did not take the stand and did not offer any evidence in his behalf. *Page 693 
The evidence is without conflict and points so strongly to defendant's guilt we do not feel inclined to disturb the judgment. Houston v. State, 50 Fla. 90, 39 So. 469; Mayse v. State, 38 Okla. Cr. 144, 259 P. 277; State v. Durham,201 N.C. 724, 161 S.E. 398.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.